
	

114 HR 4752 IH: Space Exploration, Development, and Settlement Act of 2016
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4752
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To require the National Aeronautics and Space Administration to investigate and promote the
			 exploration and development of space leading to human settlements beyond
			 Earth, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Space Exploration, Development, and Settlement Act of 2016. 2.FindingsThe Congress finds that—
 (1)America’s activities in space have challenged mankind to travel beyond planet Earth and have provided us the opportunity to expand human knowledge, to extend the limits of human consciousness, and to improve the human condition;
 (2)Section 217(a) of the National Aeronautics and Space Administration Authorization Act, Fiscal Year 1989 states, The Congress declares that the extension of human life beyond Earth’s atmosphere, leading ultimately to the establishment of space settlements, will fulfill the purposes of advancing science, exploration, and development and will enhance the general welfare.;
 (3)numerous independent commissions, chartered by Congress or established by the President, have declared space settlements as a long-range objective of the American space program;
 (4)exploring, developing, and settling new physical areas are parts of our heritage and will most assuredly be parts of our future;
 (5)United States space policy requires long-range goals and strategic direction in order to provide context for near-term space projects and programs;
 (6)increasing awareness of planetary-scale existential risks to human civilization and the survival of the species make it prudent to develop a means to diversify the human population beyond Earth;
 (7)the development of space will create new jobs, catalyze new industries, accelerate innovation and new technologies, and enable America to tap vast new resources that will generate new wealth, enhance national security, and provide Americans with new and limitless opportunities;
 (8)the establishment of space settlements will inspire generations of future Americans; (9)the human settlement of space is fully consistent with the policies and objectives articulated in the National Aeronautics and Space Act of 1958; and
 (10)the adoption of a pioneering orientation by the National Aeronautics and Space Administration is an essential step toward enabling the establishment of space settlements.
			3.Amendments to the National Aeronautics and Space Act
 (a)Declaration of policy and purposeSection 20102 of title 51, United States Code, is amended— (1)by redesignating subsections (d) through (h) as subsections (e) through (i), respectively;
 (2)by inserting after subsection (c) the following new subsection:  (d)Exploration, development, and settlement of spaceThe Congress declares that expanding permanent human presence beyond low-Earth orbit in a way that enables human settlement and a thriving space economy will enhance the general welfare of the United States and requires the Administration to encourage and support the development of permanent space settlements.;
 (3)in subsection (e), as so redesignated by paragraph (1) of this subsection, by inserting after paragraph (9) the following new paragraph:
					
 (10)The expansion of permanent human presence beyond low-Earth orbit in a way that enables human settlement and a thriving space economy.; and
 (4)in subsection (i), as so redesignated by paragraph (1) of this subsection, by striking to (g) and inserting in lieu thereof to (h). (b)DefinitionsSection 20103 of title 51, United States Code, is amended—
 (1)by inserting, in paragraph (1)(D), and development after exploration; and (2)by adding at the end the following new paragraph:
					
 (3)Space settlementThe term space settlement means any community of humans living beyond Earth’s atmosphere that is able to economically sustain its population through a neutral or positive balance of trade of goods and services, and is able to expand its habitable real estate as need and desire of the community may warrant and international law permits..
				4.Space settlement activities
 (a)Space development and settlement informationConsistent with the national security interests of the United States, the National Aeronautics and Space Administration shall, in close cooperation with other appropriate agencies, the private sector, academia, and the international community, obtain, produce, and provide information relating to all issues important for the development of a thriving space economy and the development and establishment of human space settlements.
 (b)ReportOnce every two years after the date of enactment of this Act, the Administrator shall submit a report to the President, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate which describes the progress made toward expanding permanent human presence beyond low-Earth orbit in a way that enables human settlement and a thriving space economy.
 (c)MetricsThe National Aeronautics and Space Administration shall, as part of its first report as required by subsection (b), include one or more metrics by which to determine progress made toward space settlement against which all subsequent reports as required by subsection (b) shall be compared. The metrics may be revised as appropriate over time to reflect emerging technological, economic, and other trends.
 5.Review of national space policy as it may relate to space settlement and a thriving space economyIt is the sense of Congress that the President should conduct a review of national space policy to incorporate as a long-term goal of the human spaceflight and exploration program to expand human presence beyond low-Earth orbit in a way that will enable human settlement and a thriving space economy.
		
